Citation Nr: 0630038	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to the service-connected 
chondromalacia patella of the left knee. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability, and if so, whether service connection for a right 
knee disability as secondary to the service-connected 
chondromalacia patella of the left knee is warranted.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992.         

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for a low back disability and a right knee 
disability as secondary to the service-connected 
chondromalacia patella of the left knee status post 
arthroscopic repair times two.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The question arises as to whether the veteran's claim for 
service connection for a right knee disability as secondary 
to his service-connected left knee disability is a claim 
separate and distinct from the claim previously and finally 
denied by the RO in August 1994.  In Ashford v. Brown, 10 
Vet. App. 120, 123 (1997), the United States Court of Appeals 
for Veterans Claims (Court) addressed whether a new claim had 
been submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  Ashford, 10 Vet. App. at 123.  

In the current appeal, the Board finds that the claim for 
service connection for a right knee disability as secondary 
to the left knee disability is the same claim that was 
adjudicated in the August 1994 rating decision.  The veteran 
is asserting a new etiological theory for entitlement to 
service connection for a right knee disability and this does 
not amount to a new claim.  See Ashford, supra.  Thus, the 
Board recharacterized the issue on appeal as shown above.  

The issues of entitlement to service connection for a low 
back disability and a right knee disability as secondary to 
the service-connected left knee disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Evidence received since the August 1994 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right knee disability.       


CONCLUSION OF LAW

Evidence added to the record since the August 1994 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen now before the Board was received at the 
RO in October 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Regarding the application to reopen the claim for 
service connection for a right knee disability, in view of 
the Board's favorable decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen.    

Legal Criteria

Service Connection

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus, or link, between the current 
disability and the in-service disease or injury.  See, e.g., 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service connected disability aggravates a nonservice 
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).

New and Material Evidence 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

New and Material Evidence

In an August 1994 rating decision, the RO denied the claim 
for entitlement to service connection for a right knee 
disability on a direct basis.  The RO stated that the service 
medical records were completely negative for complaints or 
diagnosis of a right knee disability.  The RO further 
indicated that upon VA examination, there was 1+ crepitus 
with patellar compression on the right.  X-ray examination of 
the knee was normal.  The RO stated that service connection 
for right knee chondromalacia patella was not established 
because there was no evidence of this disorder in service and 
the diagnosis upon VA examination was unsupported by the x-
ray evidence.  The veteran was notified of this decision in 
August 1994 and he did not appeal.  This decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In October 2002, the veteran filed a claim for service 
connection for a right knee disability as secondary to the 
service-connected left knee disability.  As discussed above, 
the Board has interpreted this claim as a claim to reopen.  
The evidence submitted since the August 1994 rating decision 
includes VA treatment records dated in 2001, 2002, and 2003, 
and a VA examination report dated in March 2004.  

The VA treatment records dated in October 2001 show that the 
veteran injured his right knee in a motorcycle accident.  The 
assessment was right knee strain.  In the March 2004 VA 
examination report, the examiner opines that it was not 
likely that the right knee disability was secondary to the 
service-connected left knee disability.   

The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim.  
This evidence relates to the etiology of the claimed 
disability.  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Thus, this evidence is new and material, 
and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened 
and the appeal is granted to that extent.  


REMAND

The veteran and his representative contend that the veteran's 
low back disability and right knee disability were caused by 
the service-connected left knee chondromalacia patella.  
Service connection for chondromalacia patella of the left 
knee status post arthroscopic repair was established in 
August 1994 and a 10 percent rating is currently assigned.    

Review of the record reveals that the veteran was afforded a 
VA examination in March 2004 to determine the relationship 
between the low back disability and the right knee disability 
and the service-connected chondromalacia patella of the left 
knee.  The examiner concluded that it was not likely that the 
low back disability and the right knee disability were due to 
the service-connected chondromalacia patella of the left 
knee.    

The Board finds that another VA examination is warranted.  It 
appears from the examination report that the VA examiner did 
not have access to or review all pertinent medical records 
before rendering the medical opinion.  In the examination 
report, the examiner indicated that Magnetic Resonance 
Imaging (MRI) reports for the low back and right knee were 
not available.  The Board notes that the MRI of the spine was 
conducted in May 2003 and the results of this MRI are 
documented in the VA treatment records in the claims folder 
although the actual MRI report is not.  A VA treatment record 
dated in January 2003 indicates that a MRI of the right knee 
was scheduled, however a report of the right knee MRI is not 
of record.  VA regulations require that each disability be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2005).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Thus, the Board finds that another VA 
examination is warranted so that the VA examiner will have an 
opportunity to review the pertinent medical records before 
rendering a medical opinion as to the etiology of the 
disabilities.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R.§ 3.310(a) (2005).  
The Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
aggravation of a nonservice-connected condition is the result 
of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  In the 
present case, the VA examiner should render a medical opinion 
as to whether the service-connected chondromalacia patella of 
the left knee aggravates the low back disability and right 
knee disability.  The March 2004 VA examination report does 
not contain an opinion as to aggravation.  The VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

As noted above, the veteran asserts that he underwent a MRI 
of the right knee at the San Diego VA medical facility in 
2003 and the record shows he underwent a MRI of the low back 
in May 2003.  The RO should contact this facility and attempt 
to obtain copies of the 2003 MRI reports for the right knee 
and low back and associate such reports with the claims 
folder.  The claims file also does not include treatment 
records from this facility dated from October 2003 to 
December 2003.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 2003 MRI 
reports for the right knee and low back 
and records of the veteran's treatment 
for a low back disability and right knee 
disability dated from October 2003 to 
December 2003 from the San Diego VA 
medical facility.   

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and etiology of the low back 
disability and right knee disability.   

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all findings, 
diagnoses, and manifestations of the low 
back and right knee disabilities.  The 
examiner should provide an opinion as to 
the date of onset of the low back and 
right knee disabilities.  Attention is 
invited to the results of the May 2003 
MRI of the spine which revealed mild 
right neural foraminal narrowing at L4/5 
and mild left neural foraminal narrowing 
at L4/5 and L5/S1.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current low back disability and right 
knee disability are caused or aggravated 
(made permanently worse) by the service-
connected chondromalacia patella of the 
left knee.  The examiner should provide a 
rationale for these opinions. 

3.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Jeff Martin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


